Citation Nr: 0427749	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether continuous cohabitation may be established in the 
marriage of the appellant and the veteran, for purposes of 
receiving Dependency and Indemnity Compensation benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974, September 1991 to March 1992, and from June 
1996 to March 1997.  He died on June [redacted], 2000.  The appellant 
claims to be the veteran's surviving spouse.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2001 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that found that the appellant could not be 
recognized as the surviving spouse of the veteran by VA for 
purposes of payment of Dependency and Indemnity Compensation 
(DIC).

When this matter was previously before the Board in August 
2003, it was remanded to the RO for additional development.  
Following the completion of the requested development, a 
supplemental statement of the case was issued in July 2004, 
and the case was returned to the Board.  It is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the appellant has 
been notified of the evidence necessary to substantiate her 
claim.

2.  The appellant and the veteran were married in September 
1983.  Although there is documentation showing that the 
veteran was married to AM in May 1996, there is no record of 
the appellant's divorce from the veteran; thus, the appellant 
is the legal widow of the veteran.

3.  The appellant and the veteran did not live together as 
man and wife continuously from the date of marriage to the 
date of the veteran's death which occurred many years after 
their marriage, and that failure to live together was by 
mutual decision and was not in its entirety for the purposes 
of convenience, health, business, or any other reason that 
did not show an intent on the part of the appellant to desert 
the veteran.

4.  Both the appellant and the veteran were free of fault in 
the initial separation.

5.  The initial separation was not procured by the veteran or 
due to his misconduct.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA DIC benefits.  38 
U.S.C.A. §§ 101, 103, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.50(b)(1), 3.53(a)(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003).  The appellant and her 
representative have been provided with a statement of the 
case and two supplemental statements of the case, as well as 
a written notice on January 15, 2004, informing them of the 
governing legal criteria, the evidence necessary to 
substantiate the appellant's claim, the evidence considered, 
the reasons for the decision reached, and evidentiary 
development under the VCAA.  Although less than one year has 
passed since the appellant was informed in the January 2004 
letter of pertinent VCAA provision regarding the development 
of her claim, in August 2004, she submitted a written 
statement indicating that all evidence pertinent to her 
appeal had been submitted.  She emphatically requested that a 
decision be made by the Board on her appeal without delay.  
The Board thus finds that the directives set out in the 
holding of Paralyzed Veterans of Am. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), have been met.  

In addition to the notice provided to the appellant in 
February 2004, throughout the development of the appellant's 
claim, VA personnel have directed questions to her in an 
attempt to elicit information to assist in the development of 
her claim.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has submitted written arguments, documentary 
evidence, lay statements of family and acquaintances, and 
testified at a personal hearing.  There is no indication that 
any additional relevant evidence exists.  The appellant has 
stated that no such evidence exists.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the appellant, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant claims entitlement to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
dependency and indemnity compensation (DIC) benefits.  The 
Board must determine whether the appellant is entitled to 
recognition as the veteran's surviving spouse for the purpose 
of receiving those benefits.  

The term surviving spouse means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse). 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.350(a)(b)(1).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse. 
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).  The statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

The appellant has asserted that she should be recognized as a 
surviving spouse of the veteran because she remained married 
to the veteran until his death in June 2000.  She has also 
stated that, although the veteran left her household in 1991 
to care for his sick mother, he would return for regular 
visits, and had every intention of returning permanently one 
day.  

At the outset, the Board notes that another claimant, AM, had 
filed a claim for DIC benefits based upon her allegation that 
she was the surviving spouse of the veteran.  Although AM did 
not file a timely notice of disagreement to the denial of her 
claim, the Board notes that AM has produced a Marriage 
Certificate documenting her marriage to the veteran in May 
1996.  Notwithstanding, the appellant must be considered as 
the legal widow of the veteran as there is no divorce of 
record evidencing proper termination of the marriage between 
the two.  This does not mean, however, that the appellant is 
the surviving spouse for VA benefits purposes.  In order for 
an individual to be the "surviving spouse" of the veteran, 
she must have been the spouse of a veteran at the time of the 
veteran's death, lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  

In this case, given that a divorce decree has not been 
produced, it is conceded for purposes of analysis that the 
appellant was the legal spouse of the veteran at the time of 
his death.  Further, the appellant apparently did not 
remarry, and she apparently has not since the death of the 
veteran lived with another person and held herself out openly 
to the public to be the spouse of such other person.  

It must therefore be determined whether the appellant lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, and if not, whether any 
separation of the two was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  

The pertinent statute and regulation, 38 U.S.C. § 101(3) and 
38 C.F.R. § 3.50(b)(1), set forth a two-part test to 
determine whether a spouse will be deemed to have 
continuously cohabitated with the veteran when there has been 
a separation.  The spouse must not only be free of fault at 
the time of the separation, but it must be found that the 
separation "was due to the misconduct of, or procured by, the 
veteran."  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

The essential facts in this case are not in dispute.  The 
appellant and the veteran were married in September 1983.  
When the appellant filed her claim in July 2000, she 
indicated that she had not lived with the veteran from the 
date of their marriage in September [redacted], 1983, until his death 
on June [redacted], 2000.  She stated that the reason for their 
separation was that the veteran had gone to live with his 
mother in order to care for her.  

The veteran's mother's address was on Rosedale Avenue, and 
the appellant's address was on Street, in the same town in 
Alabama.  The evidence of record shows that the veteran used 
his mother's address as his own on his DD Form 214's for the 
period's of service from September 1991 to March 1992 and 
from June 1996 to March 1997.  The veteran listed his mother 
as his next of kin when he underwent medical examinations in 
February 1991, July 1991, and September 1997.  

There is of record a marriage certificate showing a marriage 
between AM and the veteran in May 1996.  This marriage 
occurred following the birth of their child.  There is 
evidence in the claims file documenting that the veteran 
provided for AM during this time period, and stayed with her 
on occasion.  This evidence included the written statements 
of AM, written statements from acquaintances of AM and the 
veteran, correspondence between AM and the veteran, and 
invoices showing household enterprises entered into by AM and 
the veteran.

The veteran's mother passed away in July 1999.  The funeral 
announcement from the funeral home listed AM as the spouse of 
the veteran.  

At a hearing before the RO in July 2001, the appellant stated 
she and the veteran were married in 1983, but that as of 
1991, she lived at her house and the veteran lived at his 
mother's house.  She testified that on occasion she and the 
veteran would spend time together and have marital relations 
at their respective homes.  She further stated that sometime 
after 1991, she removed the veteran's name from the deed to 
her home and added her daughters name to that deed.  She also 
testified that one of the reasons that she and the veteran 
did not live together was because of the other women in his 
life.  

It is clear from the record that the appellant and the 
veteran initially separated in 1991, that the veteran 
periodically visited her thereafter, and that they did not 
cohabit at all since at least 1991.  Therefore, it must be 
determined if the separation was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred.  
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Secondly, 
the separation must have been procured by the veteran or due 
to his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, 
although acts subsequent to the separation may in certain 
cases be relevant evidence, the finding of fault or without 
fault is to be determined on the basis of an analysis of the 
conduct at the time of separation.

The evidence of record, and in particular the testimony of 
the appellant at her 2001 hearing, has established that the 
initial separation of the veteran from the appellant was 
based upon mutual agreement, and as such, does not tend to 
show that that initial separation was solely due to the fault 
of the veteran or the claimant.  The evidence shows that the 
initial separation was for the purpose of the veteran having 
to live at his mother's home in order to care for her during 
an illness.  

As noted, there is a two-part test to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  In this case, the 
appellant was free of fault in the initial separation.  
However, the record also must show that the separation was 
procured by the veteran or due to his misconduct.  The Board 
does not find that this was the case.  The appellant 
indicated that the veteran's move to his mother's home in 
1991 was a mutual decision.  She indicated that the plan was 
for the veteran to return home at a later date, but this 
never happened.  As noted, the appellant consistently 
indicated that the veteran did not just walk away and did in 
fact return periodically.  Although it is clear that by 1996 
the veteran attempted to remarry by ceremony another woman, 
the appellant has basically shown that they were initially 
separated due to various outside circumstances and not 
because either party specifically procured the separation in 
1991.  In sum, the Board does not find that the two prong 
test is met.  It is clear from the record that after 1991, 
and perhaps earlier, the veteran did not reside with the 
appellant at any time.  The veteran did not die until 2001, 
many years thereafter.  There has been no evidence presented 
that shows that either party was specifically at fault for 
that initial separation.

The analysis, however, does not end there.  38 C.F.R. § 3.53 
further provides that if the evidence establishes that the 
separation was by mutual consent and that the parties lived 
apart for purposes of convenience, health, business, or any 
other reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53 also provides that the statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  In 
that regard, the Board finds that while the initial 
separation between the veteran and the appellant in 1991 may 
have been by mutual consent and for the purposes of 
convenience and health (at least the health of the veteran's 
mother), the preponderance of the evidence shows that they 
subsequently "lived apart" for reasons other than 
convenience, health, or business.  

The evidence shows that some time after 1991, the appellant 
and the veteran lived apart because the veteran was married 
to another woman and was living with that other woman as man 
and wife.  This does not qualify as a purpose of convenience, 
health, or business.  It may be argued that the veteran's 
subsequent attempted marriage did not show an intent on the 
part of the appellant to desert the veteran, as is required.  
However, the evidence does show that the appellant made no 
attempt to live with the veteran during the last years of his 
life.  In fact, the appellant testified that the reasons that 
she and the veteran did not live together was because of the 
other women in his life.  

In that regard, it would be entirely unreasonable to believe 
that the veteran and the appellant continually cohabited, or 
that there was a mutual understanding in their failure to do 
so, when the facts support the finding that during that 
alleged period of cohabitation, the veteran attempted to 
marry by ceremony another woman, and then proceeded to live 
with that other woman as man and wife.  Therefore, the Board 
must conclude that the continuous separate residency of the 
veteran and the appellant during the final years of his life 
was not for purposes of convenience, health, business, or any 
other reason which did not show an intent on the part of the 
surviving spouse to desert the veteran.  Rightly or not, the 
appellant showed no intention to live with the veteran while 
he was living with another.  

While the Board recognizes the appellant's frustration, the 
determinative factor in this case is not whether the veteran 
and the appellant were legally married when he died.  Under 
the pertinent VA regulation, it must also be shown that they 
continuously lived together from the date of marriage to the 
date of death.  The appellant, by her own action and 
admission, participated in making and agreed with the 
decision of the veteran moving to his mother's house.  Thus, 
this initial separation cannot be deemed to have been solely 
the veteran's fault.  As evidenced by the appellant taking 
the veteran's name off of the deed to her home and the 
veteran's attempted marriage by ceremony to AM, their later 
permanent split occurred thereafter.  These circumstances do 
not qualify as an exception to the continuous cohabitation 
requirement.  

Accordingly, the Board concludes that the appellant is not 
entitled to recognition as the veteran's surviving spouse for 
purposes of VA DIC benefits.  The preponderance of the 
evidence is against her claim for DIC and that claim is 
denied.  38 U.S.C.A. §§ 101(3)(31), 1541; 38 C.F.R. §§ 
3.1(j), 3.50, 3.53, 3.206.


ORDER

The appellant cannot be recognized as the veteran's surviving 
spouse for the purpose of Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits and her 
claim for those benefits is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



